Case 5:19-cv-06770-SVK Document1 Filed 10/18/19 Page 1of5

1 {|RICHARD K. GROSBOLL, Bar No. 99729

TANISHA M. SHAFER (ARATA), Bar No. 280588

NEYHART, ANDERSON, FLYNN & GROSBOLL

369 Pine Street, Suite 800

San Francisco, CA 94104

Tel: (415) 677-9440

Fax: (415) 677-9445

Email: rgrosboll@neyhartlaw.com
tarata@neyhartlaw.com

Attorneys for Plaintiffs

&- WwW NWN

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

oO Oo SI DWN MN

10 || BAY AREA ROOFERS HEALTH & Case No.

WELFARE TRUST FUND; PACIFIC COAST
ROOFERS PENSION PLAN; EAST BAY-
NORTH BAY ROOFERS VACATION COMPLAINT
TRUST FUND; BAY AREA COUNTIES
ROOFING INDUSTRY PROMOTION
FUND; BAY AREA COUNTIES ROOFING
INDUSTRY APPRENTICESHIP TRAINING
FUND; NATIONAL ROOFING INDUSTRY
15 PENSION FUND; DOUGLAS ZIEGLER, as
trustee for each plaintiff trust fund, except for
16 National Roofing Industry Pension Fund, and
as agent for National Roofing Industry Pension
Fund; and ROBERT RIOS, as trustee of BAY

11
12
13
14

17 AREA ROOFERS HEALTH & WELFARE
18 TRUST FUND,

19 Plaintiffs,

20 Vv.

21 || ROOFCO, INC., a California Corporation,

 

22 Defendant.

 

23 || Plaintiffs allege:

24 I.
5 JURISDICTION AND PARTIES

76 1. Jurisdiction. This is an action to collect unpaid fringe benefit contributions to multi-

employer benefit plans pursuant to a Collective Bargaining Agreement (“CBA”). It is also an action
27
to enforce the terms of multi-employer benefit Trust Agreements, specifically the terms requiring an

28

 

COMPLAINT

NEYHART, Case No.
ANDERSON, FLYNN

& GROSBOLL
ATTORNEYS ATI.AW

 

 

 
oO S&S NN DH nN Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN
& GROSBOLL

 

ATTORNEYS AT LAW

 

Case 5:19-cv-06770-SVK Document1 Filed 10/18/19 Page 2 of 5

employer to make fringe benefit contributions to the Plaintiffs. Jurisdiction is pursuant to the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(e), 29 U.S.C. §
1145 and the Labor Management Relations Act, 1947 (““LMRA”), 29 U.S.C. § 185(c).

2. Venue. Venue is appropriate in this District as the Plaintiff Plans are administered in
this District (San Jose), and the breach took place in this District. 29 U.S.C. § 1132(e)(2); 29 U.S.C.
§ 185(a).

3. Parties. Plaintiffs BAY AREA ROOFERS HEALTH & WELFARE TRUST FUND,
PACIFIC COAST ROOFERS PENSION PLAN, EAST BAY-NORTH BAY ROOFERS
VACATION TRUST FUND, BAY AREA COUNTIES ROOFING INDUSTRY PROMOTION
FUND, BAY AREA COUNTIES ROOFING INDUSTRY APPRENTICESHIP TRAINING FUND,
and the NATIONAL ROOFING INDUSTRY PENSION FUND will be collectively referred to as
“the Trust Funds”. Each of the Trust Funds is a multi-employer employee benefit plan created
pursuant to the LMRA, 29 U.S.C. § 141 et seq and are jointly trusteed (management and union)
employee benefit trust funds governed by ERISA, 29 U.S.C. § 1001 et seq. Employers make fringe
benefit contributions to the Trust Funds pursuant to the requirements of a CBA between the United
Union of Roofers, Waterproofers and Allied Workers, AFL-CIO (“Local 81” or “the Union’) and
the Associated Roofing Contractors of the Bay Area Counties, Inc. (“Employer Association”). The
Health and Welfare Trust Fund is the designated representative and collection agent for all of the
Trust Funds and related entities. Plaintiff BAY AREA COUNTIES ROOFERS INDUSTRY
PROMOTION FUND is a labor management organization.

4, Plaintiff DOUGLAS ZIEGLER is a trustee and fiduciary of each of the Trust Funds
and entities listed above in Paragraph 3, except for the National Roofing Industry Pension Fund—for
that fund, he is an agent. Mr. Ziegler is also the Business Manager of Local 81. As such, Mr.
Ziegler is a fiduciary of the Trust Funds within the meaning of ERISA. As trustee, Mr. Ziegler has
the duty, jointly exercised with the other trustees of those funds, to administer the Trust Funds for
the exclusive benefit of the covered employees in accordance with the applicable law, the CBA, and
the terms of each of the Trust Funds’ written trust agreements. That fiduciary duty includes the
collection of unpaid fringe benefit contributions and related losses.

5. Plaintiff ROBERT RIOS is a trustee and fiduciary of the Health and Welfare Trust
and the Pacific Coast Roofers Pension Plan and is also the Business Manager of Local 95. As such,
Mr. Rios is a fiduciary of the trusts within the meaning of ERISA. As trustee, Mr. Rios has the duty,

jointly exercised with the other trustees of those funds, to administer the trusts for the exclusive

COMPLAINT 1
Case No.

 

 
mn F&F WW DN

oO fo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN
& GROSBOLL

 

ATTORNEYS AT LAW

 

Case 5:19-cv-06770-SVK Document1 Filed 10/18/19 Page 3 of 5

benefit of the covered employees in accordance with the applicable law, the CBA, and the terms of
each of the Trust Funds’ written trust agreements. The fiduciary duty includes the collection of
unpaid fringe benefit contributions and related losses.

6. Defendant ROOFCO, INC. is a corporation doing business under California entity #
C2564528 and California Contractor’s State License #811861.

7. Defendant ROOFCO, INC. is engaged in the roofing, waterproofing and/or
contracting business in and around the Bay Area California (including Contra Costa County), and as
such has been an employer “engaged in an industry or activity affecting commerce” within the
meaning of 29 U.S.C. § 152 and 29 U.S.C. §§ 1002-1003.

II.
FACTS »

8. Defendant ROOFCO, INC. signed an Agreement to Be Bound to a Project Labor
Agreement and is therefore bound by all provisions contained in the most recent versions of the
Project Labor Agreement, the CBA, and the trust agreements establishing each of the Trust Funds.
A true and correct copy of the signed Agreement to Be Bound and Addendum A—Project Specific
Agreement—is attached as Exhibit A. A true and correct copy of the Master Agreement (i.e. the
CBA) is attached as Exhibit B.

9. An employer who agrees to be bound to the CBA also agrees to be bound to the
applicable trust agreements,

10. ‘The terms of the CBA require Defendant ROOFCO, INC. to make timely monthly
fringe benefit contributions to the Trust Funds for fringe benefits for covered employees.

11. | Under both the CBA and applicable trust agreements, an employer who fails to make
timely fringe benefit contributions to the Trust Funds is liable to the Trust Funds for all unpaid
fringe benefit contributions, liquidated damages, interest on the delinquent amount accrued,
reasonable attorneys’ fees and collection costs. See 29 U.S.C. § 1132(g)(2).

12. Defendant ROOFCO, INC. failed to make required fringe benefit contributions to the
Trust Funds during the relevant period of statute of limitations pursuant to the appropriate CBA
and/or trust agreements, and therefore owes the Trust Funds fringe benefit contributions. See 29
U.S.C. § 1145. As of the date of this filing, ROOFCO, INC. owes fringe benefit contributions for
the June 2019, July 2019, and the August 2019 work months. Any additional fringe benefit

contributions that are discovered to have not been paid will be owed as well.

 

COMPLAINT 2
Case No.

 
& WW

oOo Oo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

NEYHART,
ANDERSON, FLYNN
& GROSBOLL

 

ATTORNEYS AT LAW

 

Case 5:19-cv-06770-SVK Document1 Filed 10/18/19 Page 4 of 5

13. Defendant ROOFCO, INC. also owes the Trust Funds liquidated damages for any
untimely paid and unpaid fringe benefit contributions for at least the January 2019, February 2019,
March 2019, April 2019, June 2019, July 2019, and August 2019 work months and any additional
work months for which ROOFCO, INC. has been or will be late on its fringe benefit contributions.

Il.
FIRST CLAIM
(ERISA - 29 U.S.C. § 1145) against Defendant ROOFCO, INC.

14. Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
full.

15. Jurisdiction. This is an action to collect unpaid fringe benefit contributions found
owing to a multi-employer benefit plan pursuant to the terms of the CBA and Trust Agreements.
Jurisdiction is pursuant to ERISA, 29 U.S.C. § 1132(e) and § 1145.

16. Defendant ROOFCO, INC.’s action constitutes a failure of an employer to make
timely fringe benefit contributions to a multi-employer plan pursuant to 29 U.S.C. § 1145.

17. Plaintiffs are entitled to all unpaid fringe benefit contributions, liquidated damages,
interest, reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(2), the CBA, and
applicable Trust Agreements.

IV.
SECOND CLAIM
(LMRA - 29 U.S.C. § 185) against Defendant ROOFCO, INC.

18. Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
full.

19. Jurisdiction. This is an action to enforce a CBA pursuant to 29 U.S.C. § 185.

20. Defendant ROOFCO, INC.’s failure to pay fringe benefit contributions and liquidated
damages owing breached the CBA to Plaintiffs’ detriment. Plaintiffs are entitled to all unpaid fringe
benefit contributions, liquidated damages, interest, reasonable attorneys’ fees and costs pursuant to
the CBA and applicable Trust Agreements.

21. The Trust Funds are entitled to pursue this claim as third party beneficiaries to the
Trust Agreements. See Schneider Moving & Storage Co. v. Robbins, et al. (1984) 466 U.S. 364 and
Local 342 Apprenticeship & Training Trust v. Babcock & Wilcox (9th Cir. 2005) 396 F.3d 1056.

 

COMPLAINT 3
Case No.

 
 

 

Case 5:19-cv-06770-SVK Document1 Filed 10/18/19 Page 5 of 5
1 PRAYER FOR RELIEF
2 WHEREFORE, Plaintiffs pray judgment against Defendant as follows:
3 1. For unpaid fringe benefit contributions in an amount according to proof;
4 2. For liquidated damages according to proof;
3. For prejudgment interest according to proof;

° 4, For reasonable attorneys’ fees, costs of suit and further amounts according to proof;
6 5. For such equitable relief as this court deems just and proper; and
7 6. For such other and further relief as this court deems just and proper.
8
9 || Dated: October 18, 2019 Respectfully submitted,

10

11 /s/ Tanisha M. Shafer (Arata)

Richard K. Grosboll
12 Tanisha M. Shafer (Arata)
NEYHART, ANDERSON, FLYNN &

13 GROSBOLL

14 Attorneys for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Nevuart, || COMPLAINT
ANDERSON, FiyNn| | Case No.
arrows aL

 

 

 
